DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 
Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, “A battery arrangement for a motor vehicle, comprising: a first electrical energy store; a second electrical energy store; a charging connection with a positive pole and a negative pole; a supply connection with a positive pole and a negative pole; …a fifth switch that connects the positive pole of the first electrical energy store to the negative pole of the second electrical energy store; a sixth switch that connects the negative pole of the first electrical energy store to the negative pole of the charging connection; and a seventh switch that connects the positive pole of the second electrical energy store to the positive pole of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10800286 belongs to the instant assignee and is cited for background relevance.
US 6140799 discloses a system for obtaining a variable voltage output from an assembly of battery banks and switches. The battery banks are composed of a plurality of individual cells that are connected in series so that the first bank is composed of one cell, and each succeeding bank has double the number of cells as the previous bank. A corresponding plurality of mechanical or solid state switches are interconnected with the series of batteries so that output voltage may be varied in increments equal to the voltage of one cell. The output voltage is varied from zero to a maximum corresponding to the sum of the voltages of all the battery-banks in series. The number of steps between the minimum and the maximum is 
US 20110001442 discloses methods and apparatus for reconfiguring a battery and/or an electric motor assembly for an electric bicycle drive system are provided. A battery having a plurality of battery cells in a first configuration adapted to provide a first battery voltage can be reconfigured into a second configuration adapted to provide a second battery voltage. The second battery voltage may be lower than the first battery voltage. The battery can be charged when in the second configuration. Similarly, an arrangement of two or more electric motors can be provided in a first configuration adapted to provide at least one of a first torque output during a driving action and a first regenerative voltage output during a braking action. The motors can be reconfigured into a second configuration adapted to provide at least one of a second torque output during the driving action and a second regenerative voltage output during the braking action. However, ‘442 does not disclose the allowable matter as recited above.
US 8330419 discloses a reconfigurable battery system comprising: a set of battery circuits interconnected to each other, each circuit having: an input terminal; an output terminal; a battery cell with a positive terminal and a negative terminal interposed between the input terminal and the output terminal; an input switch connected between the input terminal and the negative terminal of the battery cell; a parallel switch connected between the output terminal and the positive terminal of the battery cell; a bypass switch connected between the negative 
US 10069313 discloses pulse charging and pulse discharging of a reconfigurable battery pack that uses frequency modulation to vary the pulse periods of the charging pulses and the discharging pulses. Battery measurements can be made to determine the duty cycles of the charging pulses and the discharging pulses. Additionally, the battery pack can be reconfigured to match with varying charging devices and varying loads. However, ‘313 does not disclose the allowable matter as recited above.
US 9966780 discloses methods and apparatuses for preserving and/or recovering the lifetime and charge storage capacity of batteries. The methods include pulse charging, energy juggling, energy leveling, all resulting in extended battery life. Methods of storing batteries for maintaining their capacity at their nominal level for extended periods of time are also presented. However, ‘780 does not disclose the allowable matter as recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859